UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K /A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 August 19, 2014 Date of Report (Date of Earliest Event Reported) UNI-PIXEL, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE We are filing this Amendment No.1 to the Current Report on Form 8-K that was filed on August 19, 2014 to correct the heading of Proposal 1 to indicate that eight directors were elected. ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On August 19, 2014, the Company held its 2014 Annual Meeting of Shareholders.At the meeting, the shareholders voted on: (1) the election of eight directors; (2) approve, on advisory basis, the compensation of our named executive officers; and (3) the ratification of the appointment of PMB Helin Donovan as the Company’s independent registered public accounting firm for the year ending December 31, 2014. The voting results on these proposals were as follows: Proposal 1: Election of Eight Directors Director Votes For Withheld Broker Non-Votes Jeff A. Hawthorne Bernard T. Marren Carl J. Yankowski Bruce I. Berkoff Ross A. Young William Wayne Patterson Anthony J. LeVecchio Malcolm J. Thompson Proposal 2: Approve, on advisory basis, the compensation of our named executive officers Votes For Votes Against Abstentions Broker Non-Votes Proposal 3: Ratification of the appointment of PMB Helin Donovan as the Company’s independent registered public accounting firm for the year ended December 31, 2014 Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 20, 2014 By: /s/ Jeffrey W. Tomz Name: Jeffrey W. Tomz Title: Chief Financial Officer
